Citation Nr: 0523674	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  98-00 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for migraine headaches, 
on a direct basis or as due to herbicide exposure. 

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a stomach 
condition.

6.  Entitlement to service connection for right ear hearing 
loss. 

7.  Entitlement to an increased evaluation for mild 
hypertensive cardiovascular disease, currently rated as 30 
percent disabling, from an initial grant of service 
connection.  

8.  Entitlement to a compensable evaluation for residuals of 
a right wrist fracture.  


9.  Entitlement to a compensable evaluation for residuals of 
a status post left third metacarpal fracture.  

10.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served a period of active service in the Army 
from April 1962 to February 1983.  The Board notes that the 
veteran's claims file contains official documentation that 
verifies his status as a combat veteran, such as his receipt 
of the Purple Heart.  See 38 U.S.C.A. § 1154(b) (West 2002).

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered in April 1997 and September 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

The issues of entitlement to service connection for migraine 
headaches and entitlement to a TDIU rating are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

In a May 2004 statement, the veteran withdrew his request for 
a videoconference hearing with a Judge from the Board.  

As discussed below, the veteran's service medical records 
contain references to anxiety and situational stress, and VA 
examinations indicate that he has symptoms consistent with a 
diagnosis of generalized anxiety disorder.  The RO has only 
considered the veteran's claim for service connection for the 
specific diagnosis of PTSD, but has not considered whether 
the veteran is entitled to service connection for another 
psychiatric diagnosis.  A claim for service connection for an 
acquired psychiatric disorder other than PTSD is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims have been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.

2.  Hemorrhoids of unspecified etiology are first shown more 
than one year after the veteran's separation from service, 
and are not shown to be related to that service.

3.  The veteran does not have a current diagnosis of PTSD.

4.  A stomach condition of unspecified etiology is first 
shown more than one year after the veteran's separation from 
service, and is not shown to be related to that service.

5.  Right ear hearing does not produce an auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz that is 40 decibels or greater; or auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz that are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test that are less 
than 94 percent.

6.  Prior to January 12, 1998, the veteran's hypertensive 
cardiovascular disease was manifested by blood pressure 
readings with diastolic pressure predominantly 100 or more 
with a history of diastolic pressure readings predominantly 
100 and a requirement of continuous medication for control of 
hypertension as well as hypertensive heart disease with 
symptoms including definite enlargement of the heart, 
sustained diastolic hypertension of 100 or more, and moderate 
dyspnea on exertion.

7.  From January 12, 1998, the veteran's hypertensive 
cardiovascular disease is manifested by blood pressure 
readings with diastolic pressure predominantly 100 or more 
with a history of diastolic pressure readings predominantly 
100 and a requirement of continuous medication for control of 
hypertension.

8.  From January 12, 1998, the veteran's hypertensive 
cardiovascular disease is also manifested by hypertensive 
heart disease resulting in dyspnea, fatigue, angina, 
dizziness, or syncope when given a workload of greater than 5 
METs but not greater than 7 METs as well as evidence of 
cardiac hypertrophy on electrocardiogram.  

9.  The veteran is right-hand dominant and his service-
connected right wrist disability is manifested by moderate 
swelling, minimal limitation of motion with discomfort, and 
radiologic evidence of narrowing of the radiocarpal joint as 
well as positive ulnar variance.

10.  Residuals of status post 3rd metacarpal fracture of the 
left hand are manifested by pain, swelling, full range of 
motion of the fingers, and minimal function limitation, not 
equivalent to amputation.

11.  The veteran has tinnitus secondary to noise exposure 
during service.




CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 4.125(a) (2004).

3.  A stomach condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

4.  Right ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2004).

5.  The schedular criteria for a rating in excess of 30 
percent for mild hypertensive cardiovascular disease have not 
been met, pursuant to rating criteria in effect prior to 
January 12, 1998.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. Part 4, § 4.104, Diagnostic Codes 
7007, 7101 (1997).

6.  The schedular criteria for a rating in excess of 30 
percent for mild hypertensive cardiovascular disease have not 
been met, pursuant to rating criteria in effect from January 
12, 1998.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. Part 4, § 4.104, Diagnostic Code 7007 (2004).

7.  The schedular criteria for entitlement to a separate 10 
percent rating for hypertensive vascular disease have been 
met, pursuant to rating criteria in effect from January 12, 
1998.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. Part 4, § 4.104, Diagnostic Code 7101 (2004).

8.  The criteria for a compensable disability rating for 
residuals of a right wrist fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.7, 
4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5299-5215 (2004).

9.  The criteria for a compensable disability rating for 
residuals of status post third   metacarpal fracture of the 
left hand have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5154, 5226, 5227, 5229 (2002 & 
2004).

10.  The criteria for service connection for tinnitus are 
met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Also, 
certain disorders -- including psychoses and organic diseases 
of the nervous system including sensorineural hearing -- may 
be presumed to have been incurred during service when 
manifested to a compensable degree within a specified time 
(usually one year) following separation from service.  See 38 
C.F.R. §§ 3.307, 3.309 (2004).  Consideration for presumptive 
service connection for such diseases and disorders requires a 
minimum of 90 days of active service during a period of war 
or after December 31, 1946.  In this case, the veteran's 
dates of verified active service indicate that he is entitled 
to be considered for presumptive service connection.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

While 38 U.S.C.A. § 1154(b) (West 2002) does not establish 
entitlement to service connection for a particular disability 
of a combat veteran, it aids the combat veteran by relaxing 
the adjudicative evidentiary requirements for determining 
what happened in combat.  See Caluza v. Brown, 7 Vet. App. 
498, 508 (1995); see Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996) (noting that § 1154(b) "does not create a 
statutory presumption that a combat veteran's alleged disease 
or injury is service-connected" but "considerably lightens[s] 
the burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service"); see also VAOPGCPREC 12-99 (October 18, 1999).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2004).  

In considering the veteran's service connection claims, the 
Board acknowledges his complaints in multiple statements 
dated in December 1996, January 1997, October 2001, and April 
2003 that he suffers from a current hemorrhoid, PTSD, 
stomach, and right ear hearing loss disabilities due to 
events during active service.  His opinion alone, however, 
cannot meet the burden imposed by 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, and 3.385 with respect to the relationship 
between events during service and his current complaints.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, his 
statements qualify as lay evidence, which is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. § 
3.159(a)(2) (2004).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2004).

Entitlement to Service Connection for Hemorrhoids

The veteran contends that he currently suffers from 
hemorrhoids that were incurred during active service and that 
service connection for hemorrhoids is warranted.  After a 
review of the evidence, the Board finds that the record does 
not support his contentions, and that his claim for 
entitlement to service connection for hemorrhoids must fail.

Service medical records do not reflect that the veteran 
suffered from hemorrhoids while in service.  VA outpatient 
treatment records dated in January 1996 and April 2002 showed 
treatment for internal hemorrhoids.  In addition, a January 
1997 VA examination report indicated that internal 
hemorrhoids were palpated.  However, none of the competent 
medical evidence of record shows that the veteran suffers 
from hemorrhoids etiologically related to his active service.   

As the Board finds that the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Consequently, 
service connection for hemorrhoids is not warranted.

Entitlement to Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2004).  There must also be a link, established by 
medical evidence, between the veteran's current symptoms and 
an in-service stressor as well as credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f) (2004).  Under 38 C.F.R. § 4.125(a), a 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of Diagnostic and Statistical Manual for 
Mental Disorders.  See 38 C.F.R. § 4.125 (2004).

The Board notes that the veteran's claim was filed in 
December 1996 and that 38 C.F.R. 3.304(f) was amended 
effective March 7, 2002.  See 38 C.F.R. § 3.304(f)(3) (2004).  
These amendments, however, make substantive changes only with 
regard to adding material concerning PTSD claims based on in-
service personal assault and do not materially affect the 
case now under consideration by the Board.  Although the RO 
has not specifically considered the amendments, the Board 
concludes that the veteran will not be prejudiced by the 
Board's consideration of the claim, as these amendments do 
not affect this case.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses in its decision a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby).

The veteran's service medical records are void of any 
complaint, diagnosis, or treatment for PTSD.  The Board 
acknowledges that service medical records do show that the 
veteran suffered from anxiety and situational stress reaction 
in May 1976.  Also, a December 1980 service emergency room 
report showed that the veteran complained of a nervous 
breakdown.  However, an assessment of total sleep deprivation 
(TSD) was listed in the report and the examiner indicated 
that the veteran suffered from a depressed mood secondary to 
marital and financial concerns.  In addition, service medical 
records dated in November 1982 and January 1983 indicate that 
the veteran sought treatment from the Community Mental Health 
Activity and Social Work Service but did not attend any 
follow up appointments.  

A January 1997 VA examination report indicated that the 
veteran gave a history of symptomatology consistent with 
generalized anxiety disorder.  Further, the examiner opined 
that the symptomatology presented by the veteran did not 
fulfill the diagnostic criteria necessary for the assignment 
of a diagnosis of PTSD.  In April 2003 and June 2003 VA 
examination reports, a VA psychiatrist and psychologist each 
reviewed the veteran's claims file and examined the veteran.  
Again, it was determined that the veteran did not fulfill the 
diagnostic criteria for a diagnosis of PTSD and it was 
indicated that the veteran suffered from moderate generalized 
anxiety disorder, not otherwise specified (NOS).  The April 
2003 report also noted that the veteran's current stressors 
included multiple chronic medical problems, lack of social 
network, and anxiety symptoms.   

The Board acknowledges that the veteran maintains that he 
suffers from PTSD due to events that occurred during active 
service as well as applies the relaxed evidentiary 
requirements afforded to a combat veteran in 38 U.S.C.A. § 
1154(b) (West 2002).  However, statements from the veteran 
can be used only to provide a factual basis upon which a 
determination could be made that a particular injury occurred 
in service, not to provide a diagnosis or a medical opinion 
linking that in-service disease or injury to a current 
disability.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996).  The Board finds that the competent medical evidence 
of record, which does not indicate that the veteran currently 
suffers from PTSD, is more probative than the veteran's own 
lay statements.  

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for PTSD.  As noted above, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2004).  In this case, 
medical evidence of record does not show that the veteran has 
a diagnosis of PTSD.  As the Board finds that the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107 (West 2002).  Consequently, service connection for PTSD 
is not warranted.

Entitlement to Service Connection for a Stomach Condition

The veteran contends that he currently suffers from a stomach 
condition that was incurred during active service and that 
service connection for the claimed disability is warranted.  
After a review of the evidence, the Board finds that the 
record does not support his contentions, and that his claim 
for entitlement to service connection for a stomach condition 
must fail.

Service medical records do not reflect that the veteran 
suffered from a chronic stomach condition while in active 
service.  Service records dated in November and December 1976 
show treatment for probable viral gastroenteritis.  VA 
outpatient records listed diagnoses of peptic ulcer disease, 
cholelithiasis, and diverticulosis.  However, none of the 
competent medical evidence of record shows that the veteran's 
disabilities of peptic ulcer disease, cholelithiasis, and 
diverticulosis are etiologically related to his active 
service.  

As the Board finds that the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Consequently, 
service connection for a stomach condition is not warranted.

Entitlement to Service Connection for Right Ear Hearing Loss

The veteran contends that he currently suffers from right ear 
hearing loss as a result of in-service noise exposure, and 
that service connection for his right ear hearing loss 
disability is appropriate.  After a review of the evidence, 
the Board finds that the record does not support his 
contentions, and that entitlement to service connection for 
right ear hearing loss is not warranted.

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2004).  However, the failure to meet 
these criteria at the time of a veteran's separation from 
active service is not necessarily a bar to service connection 
for hearing loss disability.  A claimant may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service.  See 38 C.F.R. § 3.303(d) (2004); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Hensley v. 
Brown, 5 Vet. App. 155, 159-60 (1993).

The veteran's service medical records do not show any 
complaint, treatment, or diagnosis of right ear hearing loss.  
The veteran's service medical records contain audiogram 
reports from throughout his period of active duty.  The 
veteran's hearing acuity levels were recorded as 15/15 in 
both spoken voice and whispered voice in the March 1962 
enlistment examination report.  In the March 1969 periodic 
examination report, the veteran's ears were marked as normal.  
Audiometric testing listed pure tone thresholds for the 
veteran's right ear as -10 decibels at 500 hertz; -10 
decibels at 1,000 hertz; -10 decibels at 2,000 hertz; no 
record of decibels at 3,000 hertz; and -10 decibels at 4,000 
hertz.  In the February 1983 service retirement examination 
report, the veteran's ears were marked as normal.  
Audiometric testing listed pure tone thresholds for the 
veteran's right ear as 0 decibels at 500 hertz; 0 decibels at 
1,000 hertz; 0 decibels at 2,000 hertz; 0 decibels at 3,000 
hertz; and 5 decibels at 4,000 hertz.  

In addition, a January 1997 VA audiological examination 
report shows that the veteran does not meet the criteria for 
hearing loss disability for VA purposes under 38 C.F.R. § 
3.385 in his right ear.  In the January 1997 report, the pure 
tone thresholds for the veteran's right ear were 10 decibels 
at 500 hertz; 10 decibels at 1,000 hertz; 10 decibels at 
2,000 hertz; 15 decibels at 3,000 hertz; and 15 decibels at 
4,000 hertz.  The examiner indicated that the veteran had a 
94 percent speech recognition score and hearing within normal 
limits in his right ear.  See 38 C.F.R. § 3.385 (2004). 

The evidence of record does not show current right ear 
hearing loss as defined in 38 C.F.R. § 3.385 (2004).  As the 
Board finds that the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Consequently, 
service connection for right ear hearing loss is not 
warranted.

Entitlement to Service Connection for Tinnitus

The veteran contends that he currently suffers from tinnitus 
as a result of in-service noise exposure, and that service 
connection for tinnitus is appropriate.  After a review of 
the evidence, the Board finds that the record supports his 
contentions, and that entitlement to service connection for 
tinnitus is warranted.

Although the veteran's service medical records do not contain 
any reference to complaints of tinnitus, the veteran is a 
combat veteran, as indicated by his award of the Purple Heart 
medal.  At the VA ear examination in January 1997, he 
reported service for many years in the artillery, which 
included being exposed to noise for extended periods of time.  
The examiner noted that he had bilateral neurosensory hearing 
loss with associated intermittent tinnitus, which fluctuates 
from moderate to severe, secondary to the past noise exposure 
as described.  Thus, this examination report supports the 
assignment of service connection for tinnitus based on noise 
exposure during the veteran's service in the artillery.   

II. Entitlement to Increased Evaluations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2004).  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2004).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

The Board acknowledges the veteran's complaints of various 
symptoms associated with his service-connected finger, wrist, 
and cardiovascular disabilities.  The veteran, however, has 
not demonstrated that he has the medical expertise that would 
render competent his statements as to the current severity of 
his disabilities.  His opinion alone cannot meet the burden 
imposed by 38 C.F.R. §§ 4.71a, 4.104 with respect to the 
current severity of his finger, wrist, and cardiovascular 
disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Statements submitted by the veteran qualify as 
competent lay evidence.  Competent lay evidence is any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2004).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1) (2004).

Entitlement to Increased Evaluation - Mild Hypertensive 
Cardiovascular Disease  

The veteran was originally granted entitlement to service 
connection for mild hypertensive cardiovascular disease in an 
April 1997 rating decision and was then  assigned a 30 
percent evaluation under Diagnostic Codes 7101-7007, 
effective from December 3, 1996.  The veteran formally 
appealed this determination.  

The Board notes that the current appeal arose from the rating 
assigned at the initial grant of service connection for the 
veteran's cardiovascular disability.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) noted a distinction between a 
claim for an increased rating for a service-connected 
disability and an appeal from the initial rating assigned for 
a disability upon service connection.  In this claim, veteran 
filed a timely NOD in May 1997 after an initial grant of 
service connection and the assignment of a rating for the 
veteran's cardiovascular disability in the RO's April 1997 
rating decision.  The Board will evaluate the level of 
impairment due to the disability throughout the entire time 
of the claim as well as consider the possibility of staged 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran contends that his service-connected 
cardiovascular disability is more severe than currently 
evaluated, and that a higher evaluation should be assigned.  
After a review of the evidence, the Board finds that the 
evidence does not support the assignment of an increased 
rating for any time period for his service-connected 
cardiovascular disability, but that a separate, compensable 
rating is warranted for hypertension under the rating 
criteria that became effective in January 1998.

The veteran's service-connected mild hypertensive 
cardiovascular disease is currently rated under 38 C.F.R. 
§ 4.104, Diagnostic Codes 7101-7007.  In the selection of 
code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  See 38 C.F.R. § 4.27 (2004).  The hyphenated 
diagnostic code in this case indicates that hypertension 
under Diagnostic Code 7101 is the service-connected disorder, 
and hypertensive heart disease under Diagnostic Code 7007 is 
a residual condition.

During the pendency of this appeal, the rating criteria were 
revised with respect to the regulations applicable to 
cardiovascular system disabilities, including Diagnostic 
Codes 7007 and 7101.  This change became effective January 
12, 1998.  See 62 Fed. Reg. 65,207 (Dec. 11, 1997) (codified 
at 38 C.F.R. § 4.104).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Under the version of Diagnostic Code 7007 in effect prior to 
January 12, 1998, a 30 percent rating is assigned for 
hypertensive heart disease with definite enlargement of the 
heart, sustained diastolic hypertension of 100 or more, and 
moderate dyspnea on exertion.  A 60 percent evaluation is 
assigned when the disease involves marked enlargement of the 
heart, confirmed by roentgenogram, or the apex beat is beyond 
midclavicular line, sustained diastolic hypertension, 
diastolic 120 or more, which may later have been reduced, 
dyspnea on exertion, and more than light manual labor is 
precluded.  Hypertensive heart disease with definite signs of 
congestive failure, more than sedentary employment precluded, 
warrants a total (100 percent) evaluation.  See 38 CFR § 
4.104, Diagnostic Code 7007 (1997).

Prior to January 12, 1998, the Schedule provided a 10 percent 
rating for hypertension when diastolic pressure was 
predominantly 100 or more, and when continuous medication was 
necessary to control hypertension with a history of diastolic 
blood pressure predominantly 100 or more; a 20 percent rating 
was provided if there were diastolic blood pressure readings 
predominantly 110 or more, with definite symptoms; a 40 
percent rating was provided if there were diastolic blood 
pressure readings predominantly 120 or more, with moderately 
severe symptoms; and a maximum rating of 60 percent was 
provided if there were diastolic blood pressure readings 
predominantly 130 or more, with severe symptoms.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101 (1997) (effective prior 
to January 12, 1998).

Under Diagnostic Code 7101, effective January 12, 1998, a 10 
percent rating is assigned for hypertensive vascular disease 
(hypertension and isolated systolic hypertension) with 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent rating is assigned for diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  A 40 percent rating is warranted 
when diastolic pressure is predominantly 120 or more.  
Finally, a 60 percent rating is assigned for diastolic 
pressure predominantly 130 or more.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2004).  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken 2 
or more times on at least 3 different days.  For purposes of 
this section, the term hypertension means that the diastolic 
blood pressure is predominantly 90mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1) (2004).


Under Diagnostic Code 7007, effective January 12, 1998, a 10 
percent disability evaluation is warranted for hypertensive 
heart disease when the evidence shows a workload of greater 
than 7 METs but not greater than 10 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication required. A 30 percent evaluation is 
assigned when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or if there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating requires more 
than one episode of acute congestive heart failure in the 
past year; or when there is a workload of greater than 3 METs 
but not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent rating requires chronic congestive heart failure; 
or when a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  See 38 CFR § 4.104, Diagnostic Code 7007 (2004).

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, 
Note (2) (2004).

Entitlement to an Increased Evaluation - Rating Criteria 
prior to January 12, 1998

Under the old rating criteria, the Board finds that the 
veteran's symptomatology continues to more nearly approximate 
the criteria for a 30 percent rating under Diagnostic Codes 
7101 and 7007.  

The evidence of record -- including service medical records, 
private treatment records, VA treatment records, and multiple 
VA examination reports -- shows that the veteran suffered 
from hypertension, hypertensive cardiovascular disease, 
angina, dyspnea with exertion, hypertrophic cardiomyopathy, 
and orthopnea as well as prior symptoms of congestive heart 
failure in June 1995.  A January 1997 VA examination report 
listed a diagnosis of hypertension with mild hypertensive 
cardiovascular disease and noted a blood pressure reading of 
170/100.  In a May 1999 VA examination report, the examiner 
specifically noted that the veteran suffered from severe 
obstructive cardiomyopathy, a congenital disease separate 
from his service-connected hypertension with hypertensive 
cardiovascular disease.  Competent medical evidence of record 
does not show that the veteran's service-connected 
cardiovascular disability involves marked enlargement of the 
heart, an apex beat beyond midclavicular line, and sustained 
diastolic hypertension, with diastolic readings at 120 or 
more (which may later have been reduced).  Consequently, the 
veteran's hypertensive cardiovascular disease do not meet or 
more nearly approximate the criteria for a rating in excess 
of 30 percent under 38 C.F.R. § 4.104, Diagnostic Code 7007 
(1997) (effective prior to January 12, 1998).

In addition, the evidence of record -- including private 
treatment records, VA treatment records, and VA examination 
reports -- shows that the veteran's blood pressure readings 
have diastolic pressure predominantly 100 but less than 110, 
and that he requires medication for control of his 
hypertension.  A 20 percent rating is warranted for diastolic 
pressure predominantly 110 or more or; systolic pressure 
predominantly 200 or more.  None of the veteran's blood 
pressure readings show a systolic pressure reading of 200.  
Although diastolic pressure of 110 was noted on a few 
occasions, the record as a whole does not support the 
conclusion that the veteran's diastolic pressure readings are 
predominantly 110 or more.  In fact, the record contains many 
more diastolic readings that are less than 110.  
Consequently, the veteran's hypertensive cardiovascular 
disease do not meet or more nearly approximate the criteria 
for a rating in excess of 30 percent under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997) (effective prior to January 12, 
1998).



Entitlement to an Increased Evaluation - Rating Criteria from 
January 12, 1998

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this case, the record does support assigning 
different percentage disability ratings during the time 
period in question.

The Board notes that the  revised rating criteria in 
38 C.F.R. § 4.104 permit the veteran to be rated separately 
under Diagnostic Code 7007 and Diagnostic Code 7101, as the 
rating criteria no longer overlap.  The rating criteria in 
the revised Diagnostic Code 7101 involve blood pressure 
readings only, with the exception of the criteria for a 10 
percent evaluation, which also includes whether the veteran 
requires medication, while the criteria under the revised 
Diagnostic Code 7007 do not include blood pressure readings.

Based on the revised rating criteria, the veteran's 
hypertensive cardiovascular disease continues to meet or more 
nearly approximate the criteria for a 30 percent rating under 
38 C.F.R. § 4.104, Diagnostic Code 7007 (2004).  A May 1999 
VA examination report listed a diagnosis of hypertension with 
hypertensive cardiovascular disease.  It was noted that a 
workload of greater than 5 METs but not greater than 7 METs 
resulted in dyspnea, fatigue, and dizziness.  In addition, it 
was indicated that an April 1999 electrocardiogram (EKG) 
report showed evidence of probable left ventricular 
hypertrophy.  In a July 2003 VA examination report, the 
examiner determined that the veteran's stress test results 
would be based on an incomplete study.  Thereafter, the 
examiner made a proper estimation under 38 C.F.R. § 4.104 and 
listed the same results of a workload of greater than 5 METs 
but not greater than 7 METs, as to the level of activity that 
resulted in dyspnea, fatigue, angina, dizziness, or syncope 
for the veteran.  A VA cardiologist's impression of the 
veteran's July 2003 stress test was listed as decreased 
exercise tolerance with no chest pain or EKG findings.  
Multiple VA and private echocardiogram reports dated in 
September 1998, April 1999, and July 2003 showed left 
ventricular dysfunction with an ejection fraction of 60 to 80 
percent.  However, competent medical evidence of record does 
not indicate that the veteran suffered from acute congestive 
heart failure in the past year, exhibited dyspnea or other 
symptomatology when there is a workload of greater than 3 
METs but not greater than 5 METs, or showed left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Consequently, the veteran's hypertensive cardiovascular 
disease does not meet or more nearly approximate the criteria 
for a rating in excess of 30 percent under 38 C.F.R. § 4.104, 
Diagnostic Code 7007 (2004).  

However, the veteran's hypertensive cardiovascular disease 
warrants the assignment of a separate 10 percent rating under 
38 C.F.R. § 4.104, Diagnostic Code 7101 (effective January 
12, 1998).  As discussed above, the evidence of record -- 
including service medical records, private treatment records, 
records from the Social Security Administration, VA treatment 
records, and VA examination reports -- shows that the 
veteran's blood pressure readings have diastolic pressure 
predominantly 100 but less than 110, and that he requires 
medication for control of his hypertension.  While diastolic 
pressure of 110 was noted on a few occasions, the record as a 
whole does not support the conclusion that the veteran's 
diastolic pressure readings are predominantly 110 or more.  
In fact, the record contains many more diastolic readings 
that are less than 110.  Consequently, the veteran's 
hypertensive cardiovascular disease does not meet or more 
nearly approximate the criteria for a rating in excess of 10 
percent under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).

Entitlement to Compensable Evaluation - Residuals of Right 
Wrist Fracture

The veteran was originally granted service connection for 
residuals of a right wrist fracture in an April 1997 rating 
decision and assigned a noncompensable (zero percent) 
evaluation under Diagnostic Codes 5299-5215, effective from 
December 3, 1996.  The RO continued the veteran's 
noncompensable evaluation in a September 1999 rating 
decision.  The veteran formally appealed the RO's September 
1999 rating determination in October 1999.  In evaluating the 
veteran's right wrist disability, the Board has reviewed and 
considered all of the evidence in the veteran's claims 
folder.  

The veteran's residuals of right wrist fracture are evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5215.  
Diagnostic Code 5299 is used to identify musculoskeletal 
system disabilities that are not specifically listed in the 
Schedule, but are rated by analogy to similar disabilities 
under the Schedule.  See 38 C.F.R. §§ 4.20, 4.27 (2004).  The 
veteran's right wrist disability is actually evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5215.

As evidence of record shows that the veteran is right-handed, 
impairment of his right wrist is rated as impairment of the 
major upper extremity for rating purposes.  See 38 C.F.R. § 
4.69 (2004).  Diagnostic Codes 5214 and 5215 rate impairment 
of the wrist.  Diagnostic Code 5214 provides the rating 
criteria for ankylosis of the wrist.  Under Diagnostic Code 
5215, the only available schedular evaluation for limitation 
of motion of the wrist is 10 percent for either the minor or 
major extremity, and that requires either dorsiflexion of 
less than 15 degrees or palmar flexion limited in line with 
the forearm.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 
5215 (2004).  Normal range of motion of the wrist is 
dorsiflexion (extension) to 70 degrees, palmar flexion to 80 
degrees, ulnar deviation to 45 degrees, and radial deviation 
to 20 degrees.  See 38 C.F.R. § 4.71, Plate I (2004).

The Board finds that, based on the evidence of record, the 
veteran's right wrist symptomatology does not more nearly 
approximate the criteria for the assignment of a compensable 
rating under Diagnostic Codes 5214 or 5215.  None of the 
competent medical evidence of record, including VA 
examination reports dated in January 1997 and May 1999 shows 
that the veteran suffers from ankylosis of the right wrist or 
limitation of motion of the right wrist with dorsiflexion of 
less than 15 degrees or palmar flexion limited in line with 
the forearm.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5214, 5215 (2004).  In fact, the May 1999 VA examination 
report lists that the veteran's right wrist range of motion 
test results as flexion - 70 degrees, extension - 70 degrees, 
ulnar deviation - 40 degrees, radial deviation - 30 degrees, 
supination - 70 degrees, and pronation - 90 degrees.  
Additional findings of moderate swelling, no tenderness, fair 
to good grip strength, normal sensory function, and apparent 
but not conclusive mild subluxation of the ulnar aspect of 
the right wrist were all noted in the May 1999 report.  

The Board is also not free to ignore the effects of pain.  An 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
is competent to report pain.  The record, however, does not 
demonstrate objective, satisfactory evidence of painful 
motion attributable to the veteran's service-connected right 
wrist disability to the extent that would support the 
assignment of an increased rating. After considering the 
effects of the pain and fatigability, as described in the 
records of examination and treatment, the Board concludes 
that the disabling effects of the pain alone do not meet or 
more nearly approximate the criteria for a compensable rating 
under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Finally, the Board has considered whether a compensable 
rating may be assigned for arthritis, due to trauma and 
substantiated by X-ray findings, which is rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2004).  In this case, the May 1999 VA examination 
report showed findings of swelling and discomfort with range 
of motion of the right wrist, and provided radiologic 
evidence of narrowing of the radiocarpal joint as well as 
positive ulnar variance.  However, none of the competent 
evidence of record shows that the veteran suffers from 
arthritis of the right wrist established by X-ray findings.  
Consequently, the Board concludes that the evidence does not 
support assignment of a compensable rating using Diagnostic 
Codes 5010-5003.

Entitlement to Compensable Evaluation - Left Third Metacarpal 
Fracture  

The veteran was originally granted service connection for 
residuals of status post left hand third metacarpal fracture 
in an April 1997 rating decision and assigned a 
noncompensable (zero percent) evaluation under Diagnostic 
Codes 5299-5227, effective from December 3, 1996.

In a September 1999 rating decision, the RO continued the 
noncompensable (zero percent) evaluation for the veteran's 
service-connected disability residuals of status post left 
hand third metacarpal fracture and properly recharacterized 
the disability under Diagnostic Code 5226 for the long 
finger.  The veteran formally appealed that rating 
determination in October 1999.  In evaluating the veteran's 
left long finger disability, the Board has reviewed and 
considered all of the evidence in the veteran's claims 
folder.  

As an initial matter, the Board notes that, during the course 
of this appeal, VA revised the rating criteria that pertain 
to ankylosis and limitation of motion of fingers in 
Diagnostic Codes 5216-5230, effective August 26, 2002.  See 
67 Fed. Reg. 48,784 - 48,787 (July 26, 2002).  As discussed 
above, the VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Under the version in effect prior to August 26, 2002, 
Diagnostic Code 5226 assigned a 10 percent rating for either 
favorable or unfavorable ankylosis of the middle finger of 
the hand (for both the major and minor hand).  Extremely 
unfavorable ankylosis was rated as amputation under 
Diagnostic Code 5154.  Amputation of the long finger warrants 
a 10 percent rating if it is without metacarpal resection, at 
the proximal interphalangeal joint, or proximal thereto. A 
higher rating of 20 percent is warranted for amputation of 
the long finger where there is metacarpal resection (more 
than one-half the bone lost).  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5154, 5226 (2001).

Under the new version of Diagnostic Code 5226, effective 
August 26, 2002, a 10 percent rating is still the maximum 
rating for either favorable or unfavorable ankylosis of the 
middle, or long, finger of either hand.  The note that now 
follows Diagnostic Code 5226 states that it should also be 
considered whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5226 (2004).  In addition, the maximum 
evaluation for limitation of motion of the long finger is 10 
percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2004).  

The revised rating criteria for the index, long, ring, and 
little fingers (digits II, III, IV, and V), also set forth 
normal ranges of motion and state that for digits II through 
V, the metacarpophalangeal (MP) joint has a range of zero to 
90 degrees of flexion, the proximal interphalangeal (PIP) 
joint has a range of zero to 100 degrees of flexion, and the 
distal (terminal) interphalangeal (DIP) joint has a range of 
zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a 
(2004).

Under Diagnostic Code 5154, effective both prior to and after 
August 26, 2002, amputation of the long finger of either hand 
with metacarpal resection (more than one-half of the bone 
lost) warrants a 20 percent rating.  Amputation without 
metacarpal resection warrants a 10 percent rating.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5154 (2004).

Upon review of the record, the Board finds no basis under 
either the old or revised rating criteria for the assignment 
of a compensable rating for the service-connected left third 
finger disability under Diagnostic Code 5226, which governs 
ratings for ankylosis of the long finger.  Evidence of record 
showed that the veteran's left hand exhibited normal 
sensation, slight shortening of the third metacarpal with 
slight bony prominence, and no functional impairment in a 
January 1997 VA examination report.  The report did not show 
that the veteran suffered from ankylosis or malunion but 
noted that the veteran exhibited full range of motion in his 
fingers of the left hand.  A May 1999 VA examination report 
showed that the veteran complained of swelling and pain on 
use in his left hand.  The examiner further indicated that 
the veteran's left hand X-ray report showed a deformity of 
the third metacarpal on the dorsum of the hand consistent 
with an old healed fracture that was severely tender to 
touch.  A diagnosis of status post fracture of the third 
metacarpal of the left hand was listed in the report.  In 
addition, the examiner detailed that the veteran's left hand 
range of motion of MCP and PIP joints were within normal 
limits with diminished pinprick but intact sensory and normal 
grip strength.

Competent medical evidence of record does not show that the 
veteran suffers from ankylosis.  The Board finds that an 
evaluation for the veteran's service-connected left third 
finger disability as analogous to amputation under Diagnostic 
Code 5154 or limitation of motion of the long finger under 
Diagnostic Code 5229 is not warranted, as evidence shows he 
has continued functional use of his left third finger and 
left hand as well as full range of motion.  In addition, 
given the normal ranges of motion of the fingers of the left 
hand as recorded in the May 1999 VA examination report, and 
the minimal to nonexistent objective findings as to any loss 
of strength and any sensory deficit, additional evaluation is 
not warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  
This evidence shows that the veteran's residuals of a left 
third finger disability do not meet or more nearly 
approximate the criteria for a compensable rating under 
Diagnostic Codes 5226, 5229, and 5154.  See 38 C.F.R. Part 4, 
§§ 4.7, 4.71a (2004).

The Board has also considered whether a compensable rating 
could be assigned for arthritis, due to trauma and 
substantiated by X-ray findings, which, as noted above, is 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
diagnostic codes, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2004).  In this case, deformity 
of the third digit of the left hand without involvement of 
other interphalangeal, metacarpal, or carpal joints is only 
involvement of one minor joint, not a group of minor joints 
that might support application of a compensable rating.  See 
38 C.F.R. § 4.45(f) (2004).  Consequently, a compensable 
rating using Diagnostic Codes 5010-5003 is not appropriate.


Extraschedular Ratings

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2004).  In this 
case, the Schedule is not inadequate.  The Schedule does 
provide for higher ratings for veteran's disabilities, but, 
as discussed above, findings supporting a higher rating have 
not been documented.  In addition, it has not been shown that 
the service-connected disabilities of hypertensive 
cardiovascular disease, residuals of a right wrist fracture, 
or residuals of a status post third metacarpal fracture of 
the left hand alone have required frequent periods of 
hospitalization.  Although the combined effects of the 
service-connected disabilities are considered in assigning a 
TDIU rating, the Board has also considered whether any one of 
the service-connected disabilities of hypertensive 
cardiovascular disease, residuals of a right wrist fracture, 
or residuals of a status post third metacarpal fracture of 
the left hand individually has produced marked interference 
with the veteran's employment.  While the veteran contended 
that his disabilities interfered with his employment, none of 
the competent medical evidence of record indicated that the 
veteran suffered from marked interference with his employment 
solely due to either his service-connected wrist, finger, or 
cardiovascular disability, so as to support assignment of an 
extraschedular evaluation for any one of these disabilities.  
The Board does note that the veteran's employer reported that 
the veteran resigned from  his employment in September 1997, 
apparently due to an unspecified illness.  This is not a 
sufficient basis upon which to assign an extraschedular 
evaluation for any one of the disabilities at issue.  For 
these reasons, the assignment of an extraschedular rating for 
these disabilities is not warranted.

III.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002 & Supp. 
2005).  Implementing regulations for VCAA have been 
published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the 38 U.S.C.A. § 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
38 U.S.C.A. § 7105(d) requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but 38 U.S.C.A. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.

In this case, the issue concerning the evaluation of the 
veteran's cardiovascular disability was initially raised in a 
notice of disagreement after the assignment of the initial 
disability evaluation.  Thus, VAOPGCPREC 8-2003 holds that 
the 38 U.S.C.A. § 5103(a) notice need not be sent; rather, 
the procedures of 38 U.S.C.A. § 7105(d) apply.  Nonetheless, 
the Board notes that the RO sent the veteran a letter in 
March 2001 as well as issued supplemental statements of the 
case (SSOC) dated in October 1999 and May 2004.  

To the extent that 38 U.S.C.A. § 5103(a) notice requirements 
apply in this case, the Board finds that these notice 
requirements have been fulfilled concerning the veteran's 
claims for entitlement to service connection for hemorrhoids, 
PTSD, stomach condition, right ear hearing loss, and 
tinnitus, and for higher evaluations for residuals of a right 
wrist fracture, mild hypertensive cardiovascular disease, and 
a status post left third metacarpal fracture.  With regard to 
requirement (1), above, the RO sent the veteran a VCAA notice 
letter in March 2001 which informed him of the evidence 
necessary to establish entitlement to service connection and 
increased evaluations.  With regard to requirements (2) and 
(3), the Board notes that the March 2001 letter also notified 
the veteran of him and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letter explained that VA would obtain 
relevant records from any Federal agency, and that it would 
also make reasonable efforts to help him obtain other 
evidence, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  In the March 2001 letter, the veteran was also 
informed that VA would assist him by providing a medical 
examination or obtaining a medical opinion in order to make a 
decision on his claims.  Finally, with respect to requirement 
(4), the Board notes that in the March 2001 letter, the 
veteran was not explicitly asked to provide "any evidence in 
your possession that pertains to your claim".  However, the 
RO issued a SSOC in May 2004 that contained the complete text 
of 38 C.F.R. § 3.159, from which the Court took the fourth 
element of notification.  Given this correspondence, it seems 
untenable that the veteran would have refrained from 
submitting any other relevant evidence he might have had.  
Accordingly, the Board is satisfied that the veteran has been 
adequately informed of the need to submit relevant evidence 
in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, it has relied 
on items other than the RO's formal VCAA notice letter to the 
veteran in March 2001.  However, at bottom, what the VCAA 
seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done - 
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication - the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the April 2001 letter as well as the May 
2004 SSOC issued by the RO were sent to the appellant after 
the RO's rating decisions that are the basis of this appeal.  
In this case, the VCAA was enacted after the original AOJ 
adjudication of these claims in 1997 and 1999.  The Court 
specifically stated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) that an appellant has the right to remand where 
VCAA content-complying notice had not been provided.  
However, the Court recognized that the RO did not err by not 
providing notice of VCAA prior to the RO's decision when, as 
here, the initial AOJ adjudication occurred before the 
enactment of the VCAA.

As discussed above, the content of the notice provided to the 
veteran in the March 2001 letter by the RO fully complied 
with the requirements of U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In addition, in this case, after notice was 
provided, the veteran's claims were readjudicated in a SSOC 
issued in May 2004.  In addition, the veteran submitted an 
April 2003 statement that indicated he wished to have his 
appeal send to the Board for adjudication.  For these 
reasons, to decide the appeal would not be prejudicial error 
to the veteran in this case.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).     

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the March 2001 letter as well as 
the May 2004 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the May 2004 SSOC sent by the RO to the veteran 
included notice that the appellant had a full year to respond 
to a VCAA notice.  Under the Veterans Benefits Act of 2003, 
it is now permissible for VA to adjudicate a claim before the 
expiration of the statutory one-year period provided for 
response after VCAA notice.  This provision is retroactive to 
the date of the VCAA, November 9, 2000.  See Veterans 
Benefits Act of 2003, Pub.L. 108-183, § 701, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified at 38 U.S.C. § 5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claims has been 
satisfied by the March 2001 letter as well as the May 2004 
SSOC issued by the RO.  The Board concludes that any defect 
in the notice requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.  

B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the veteran has been informed that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The record contains the veteran's 
service medical records.  VA has also obtained multiple VA 
examination reports, VA outpatient treatment records, records 
from the Social Security Administration, and private 
treatment records.  The Board concludes that sufficient 
evidence to decide the claims has been obtained and that any 
defect in the development requirements of the VCAA that may 
exist in this instance would not be prejudicial to the 
veteran.

The Board finds that VA has satisfied the duty to assist the 
veteran with regard to these claims.  In the circumstances of 
this case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case as it pertains 
to the claims herein adjudicated.  Therefore, the veteran 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claims.  

The Board acknowledges that the veteran sought to obtain as 
well as requested that VA obtain service inpatient records 
from a German hospital, which treated him during his active 
service.  Multiple unsuccessful requests were made to obtain 
the aforementioned records.  In addition, the veteran 
submitted an April 1999 statement that indicated he could not 
even identify the name of the hospital in order to have VA 
attempt to continue the search for the records.  

In this instance, further development and further expending 
of VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claims or substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2004).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claims.  See 38 C.F.R. § 3.159(d) (2004).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a stomach condition is 
denied.

Entitlement to service connection for right ear hearing loss 
is denied. 

Entitlement to an increased evaluation for mild hypertensive 
cardiovascular disease is denied.  

Entitlement to a separate 10 percent rating for hypertensive 
vascular disease is granted under rating criteria in effect 
from January 12, 1998, subject to the laws and regulations 
governing the disbursement of monetary benefits. 
 
Entitlement to a compensable evaluation for residuals of a 
right wrist fracture is denied.  

Entitlement to a compensable evaluation for residuals of a 
status post left third metacarpal fracture is denied.  


REMAND

With regard to the veteran's claim for entitlement to a TDIU 
rating, the Board finds that this issue is inextricably 
intertwined with the outcome of the veteran's claim for 
entitlement to service connection for headaches.  The claims 
must therefore be decided together.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991).

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2004).  

In this case, VA and private treatment records show 
complaints of and treatment for cluster as well as migraine 
headaches.  Further, the veteran's service medical records 
detail that he complained of headaches during active service.  
In a January 1997 VA examination report, the examiner listed 
a diagnosis of cluster headaches.  In the examination report, 
the VA examiner stated that the veteran has significant 
problems with headaches that began while he was in the 
service.  That statement, however, was based on history 
reported by the veteran, rather than a review of the clinical 
record.  Consequently, it could not be considered as 
competent medical evidence to support or deny the veteran's 
claim.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (A 
bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.)  Based upon evidence 
of complaints of headaches contained in the veteran's service 
medical records and the current diagnoses of migraine and 
cluster headaches contained in the January 1997 VA 
examination report, the Board finds that it must obtain a 
medical examination in order to identify the current nature 
and extent of the veteran's claimed disability of migraine 
headaches, and to obtain an opinion concerning whether the 
current headaches are related to the headaches noted during 
the veteran's military service.

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claims.  See 38 C.F.R. §§ 3.158 and 
3.655 (2004).

In view of the foregoing, this case is REMANDED for the 
following:

1.  Schedule the veteran for a VA 
examination to show the nature and extent 
of his current disability from migraine 
or cluster headaches.  For each diagnosis 
made, the examiner should indicate 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the diagnosed disability was 
incurred in or aggravated during his 
active military service.  A complete 
rationale for all opinions should be 
expressed.  The claims folder and a copy 
of the REMAND should be made available to 
the examiner for review.

2.  Thereafter, readjudicate the 
veteran's claims for entitlement to 
service connection for migraine headaches 
and entitlement to a TDIU rating.  If 
either of these claims remains denied, 
issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits 
since May 2004.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


